Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 5-15, 17-22, and 25 were canceled.  
Claim 29 was added.
Claims 1-2, 4, 16, 23-24 and 26-29 are pending and under consideration. 

Withdrawn Rejections
Objection of the disclosure because Figure 1 depicts amino acid sequence, but Figure 1 or Figure legend does not provide sequence identification number, is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objection of Claim(s) 24 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1-4, 16, and 23-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 16 and 27-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  Applicant deleted claim limitation “preventing a cancer”, thereby obviating this rejection/objection.   

Rejection of claims 1-4, 16, 23-25 and 27-28 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “selected from the group consisting of” should be deleted because claim 1 does not recite Markush group of alternatives.  Appropriate correction is required.

Claim(s) 16, 23, 24 and 27 is/are objected to because of the following informalities: there must be conjunction “and” between subpart (a) and subpart (b). See MPEP 2173.05(h) for proper Markush group format.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 16, 23-24 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a peptide comprising SEQ ID NO:2-7, does not reasonably provide enablement for derivative of peptides of SEQ ID NO: 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the instant application, claims are drawn to an isolated peptide selected from the group consisting of: a peptide which is derived from the amino acid sequence shown in SEQ ID NO: 2 by substitution of an amino acid residue at position 2 and/or substitution of an amino acid residue at position 9. 
The instant specification disclosed peptides of SEQ ID NO: 2-7 and peptides of SEQ ID NO: 3-7 are variant of peptide of SEQ ID NO: 2 (Table 2, Example 2, page 16).  The instant specification showed that peptides of SEQ ID NO: 2-7 bind to HLA-A0201 with high affinity (Table 2, Example 2, page 16). The instant specification showed that the addition of the peptides of SEQ ID NO: 2-7 stimulate the expansion of CD8+ T-cells (example 3, page 16-17) and that the peptides of SEQ ID NO: 2-7 activate CD8+ T-cell immune response (example 4, page 18-19). The instant specification showed that the activated T-cells by peptide of SEQ ID NO: 2-7 are capable of killing T2 cells presenting the peptide of SEQ ID NO: 2, but not the T2 cells presenting a wild-type peptide of SEQ ID NO: 1 (example 5, page 19-20). The instant specification showed that peptide of SEQ ID NO: 2-7 with Freund’s adjuvant effectively inhibited tumor growth and prolonged the survival period of mice (example 9-10, page 22-23). The instant specification showed that compared to the group of DC vaccine loaded with wild-type peptide of SEQ ID NO: 1, DC vaccine loaded with peptide of SEQ ID NO: 2-7 significantly prolonged survival period of mice and slowed down tumor growth in mice (example 11, Figure 4, page 24). In summary, the instant specification disclosed peptide of SEQ ID NO: 1-7 and showed that peptides of SEQ ID NO: 2 and its variants of SEQ ID NO: 3-7 have significant tumor-suppressing effects and prolonged the survival period of mice. 
While the instant specification enable the use of the peptide of SEQ ID NO: 2-7, the instant specification does not enable the use of all the possible derivatives of the peptides of SEQ ID NO: 2 which are derived from the amino acid sequence shown in SEQ ID NO: 2 by substitution of an amino acid residue at position 2 and/or substitution of an amino acid residue at position 9. Instant claim 1 recites “a peptide which is derived from the amino acid sequence shown in SEQ ID NO: 2 by substitution of an amino acid residue at position 2 and/or substitution of an amino acid residue at position 9”.  Therefore, instant claim 1 encompasses 399 different peptides (20 amino acid at position 2 X 20 amino acid at position 9 – 1 (for SEQ ID NO: 2 itself)).  However, instant specification disclosed only 6 peptides of SEQ ID NO: 2-7 that has the ability to induce cytotoxic T lymphocyte. 
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure a protein a priori such that peptides with a given function cannot generally be modeled. As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001), protein structure “prediction models are still not capable of producing accurate models in the vast majority of cases” (page 133, 3rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph). Therefore, without working examples or prior art showing that derivative of the peptide of SEQ ID NO: 2 derived by substitution at position 2 and 9 has the ability to induce cytotoxic T lymphocyte, one of ordinary skill in the art would not be able to predict that derivative of the peptide of SEQ ID NO: 2 would have same structure as the peptide of SEQ ID NO: 2 and would have the ability to induce cytotoxic T lymphocyte just from amino acid sequences of SEQ ID NO:2.
In conclusion, the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Response to Arguments
In the response filed on 14 February 2022, Applicant argued, “The Specification discloses that SEQ ID NOs: 3-7 each has an amino acid substitution at position 2 and/or position 9 relative to SEQ ID NO: 2, and has been verified for the ability to induce cytotoxic T lymphocyte. Thus, as amended claim 1 encompasses the peptides the Office indicates are enabled for by the Specification.
Moreover, based on the disclosure of the present application, a person skilled in the art would be able to predict that other peptides which are derived from the amino acid sequence shown in SEQ ID NO: 2 by substitution of an amino acid residue at position 2 and/or substitution of an amino acid residue at position 9 would have the ability to induce cytotoxic T lymphocyte” (Applicant’s response, page 9, paragraph 3-4). 
Applicant's arguments have been fully considered but they are not persuasive.  While peptide of SEQ ID NO: 3-7 comprises amino acid L or M at position 2, and amino acid I, L, or V at position 9, peptide encompassed by instant claims comprise all possible 20 amino acid at position 2 and 9. Therefore, as discussed above, one of ordinary skill in the art would not be able to predict that a derivative of SEQ ID NO: 2 encompasses by instant claims would have same structure and/or same function as SEQ ID NO: 2 just from amino acid sequence information. 


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/Brad Duffy/Primary Examiner, Art Unit 1643